Case: 1:20-cv-07329 Document #: 6 Filed: 12/22/20 Page 1 of 1 PagelD #:62

    

 

¥268242*

Law firm ref#: 311203-001

 

 

 

 

 

 

 

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

LGP Realty Holdings LP, a Delaware Limited Partnership, Case No.: 1:20-cv-07329

Lehigh Gas Wholesale LLC, a Delaware Limited Liability

Company, and CrossAmerica Partners LP, a Delaware Ls
Limited Partnership, a er

Plaintilf(s), cit
VS.

Grayslake Stop & Shop, LLC, an Civil Action No. Illinois
Limited L lability Company, and Louay Alani,
Defendant(s).

AFFIDAVIT OF SPECIAL PROCESS SERVER

Robert Crowley, Being first duly sworn on oath, deposes and states the following:

| am over the age of 18 and not a party to this action. | am an employee of ATG LegalServe, Inc., Illinois
Department of Financial and Professional Regulation number | 17.001494.

INDIVIDUAL/ENTITY TO BE SERVED: Grayslake Stop & Shop LLC c/o Louay Alani, Registered Agent
1, Served the within named INDIVIDUAL/ENTITY on December 17, 2020 @ 6:25 PM

CORPORATE SERVICE: by leaving a copy of this process with Louay Alani. ( Title); Registered Agent, a
person authorized to accept service. I informed that person of the contents thereof

TYPE OF PROCESS: Summons in a Civil Case; Complaint
ADDRESS WHERE SERVED: 350 W. Prairie Walk Ln., Round Lake, IL 60073

The sex, race and approximate age of the individual with whom the copy of this process was left is as follows

lhe undersigned verifies that the statements set forth a this Affidavit at Seryice gre vue gand c regt ZA
: Z c Lo. fr" Kf
~~ o > Af \ LE”
i a A) <td a7 OeE 6 -
. 7 \ aK, 4? as ey “O”
State of L \ WINOE —_ Robert Crowley, Procesys Servet =
Hated [Af En

County of By Zo a4

TRS rasan SI and syrarn to be e ml. o> ‘ > Xue)
B: ty WO a | NOS / Sarat oi Sor sons)

0) /
I LV 0 _¢
IX fant ait ssc nrry tah - 7 Aes

NOTARY PUB BLIC SiA TE OF LLINCIS

   
  

ATG LegalServe Inc

105 W. Adams Street, Suite 1350
‘ Chicago, 1L60603

312-855-0303
